ON state’s motion for rehearing.
BEAUCHAMP, Judge.
The State insists that we were in error in our conclusion *80that the appellant’s extra-judicial confession was not corroborated.
We have again carefully examined the facts in the light of such contention and again fail to find any such corrobative testimony. In fact, we are unable to find any testimony or circumstance pointing to appellant’s guilt outside of what he was alleged to have said or admitted to others.
To establish the guilt of the accused the State was under the burden not only of proving the theft by the principal, but, in addition thereto, of showing that appellant, knowing such offense had been committed, aided the thief to evade arrest for the crime committed.
We are unable to reach the conclusion that the facts sufficiently establish the guilt of the appellant as charged.
The State’s motion for rehearing is overruled.